McCulloch, C. J., (dissenting). In a legal sense, Carter had no contract with the road improvement 'district, for the written engagement was entered into before any assessment was made, and it was premature and unenforceable. Recovery for services performed is not sought under the terms of a contract, but on a qumitum meruit. The writing is identical with the one discussed in the numerous decisions of this court, and it did not constitute a contract even for preliminary work. It purported to be a contract for all of the engineering work, both preliminary and constructive, and the specification of preliminary work could not be separated. Cherry v. Bowman, 106 Ark. 39; Thibault v. McHaney, 119 Ark. 188; Gould v. Toland, 149 Ark. 476; Bowman Engineering Co. v. Road District, 151 Ark. 47; Carter v. Franklin County Rd. Dist., 152 Ark. 302. In all of the cases cited above, and others, we held that a recovery could be had only on a quantum vieruit basis. The premature contracts were disregarded entirely, except that they were, to some extent, evidentiary in the nature of admissions as to the value of the services actually performed. The case of Tollman v. Lewis, 124 Ark. 6, is controlling to the extent that it holds that one who performs services while under statutory inhibition cannot recover even on a quantum meruit, and the opinion in the case distinguished it from former decisions (Spearman v. Texarkana, 58 Ark. 348; Frick v. Brinkley, 61 Ark. 397; Smith v. Dandridge, 98 Ark. 38) where the contracts were void, not under prohibiting statutes, but merely because contrary to public policy. But in that case (Tallman v. Lewis, supra) the person seeking recovery was laboring under a. disqualifying statute at the time he performed the services. In the present case Garter was in no such condition when he performed the services. He was then free to contract with the road district, and his situation was the same as if he had performed the services under a new contract without taint of violation of statute or public policy, or as if he had no contract. In fact, he had no contract with the road district, for, as before stated, the written engagement was premature and unenforceable, even if otherwise valid. I am therefore unable to see how Carter can, under settled principles, be denied recovery for • his services merely because his original engagement with the road district fell under the ban of public policy. The majority in their opinion expressly repudiate this distinction and do so on the ground stated that Garter predicates his right to recovery on the illegal contract. Such is not the case, however, for the recovery is sought on a quantum meruit basis- A valid contract is not essential to recovery on that basis. There is no enforceable contract, and, even though the writing was set forth in the pleadings, recovery was sought for the actual value of the services performed. Recovery should not-be denied merely because an alleged contract was unnecessarily set forth in the complaint, for it is the duty of the court to give relief to which the party is entitled under the pleadings and proof, regardless of any mistaken allegation of immaterial matter. A party has the right to abandon an immaterial or erroneous allegation where the relief sought is not inconsistent with it. The complaint in the case seeks relief on a quantum meruit, and that relief is not inconsistent with the allegations. The very case on which the majority seem to mainly rely (Berka v. Woodward, 125 Cal. 119) is contrary to the conclusion they have reached. . In that case’ the court said: “When such a contract has been executed without objection and actual benéfits have been received under it, all parties acting in entire good faith, the law is maintained and ends of justice subserved by disregarding those parts of the expressed agreement wherein advantage might have been taken, and allowing-compensation merely for the reasonable value of the benefits received under it. Consideration of public policy does not require the doing of less than this.” There is no uncertainty in the rules of law or in the principles of equity under which a recovery on a quantum meruit is permitted. They have found expression in many of the decisions of this court. The term “quantum meruit,” literally interpreted, means “as much as he deserved,” and is broad enough to permit recovery, without a valid contract, for services performed and accepted. It is peculiarly a doctrine of equity, whether invoked at law or in equity, and the ends of justice are not served by a refusal to apply it on the ground that the original contract was void. , Mr. Justice Humphreys concurs.